EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Matthew Mattson (Registration No. 65,973) on June 21, 2021. 

The claims had been amended as following:

1.	(Currently Amended)	A computer-implemented method, comprising:
determining a particular set of characters that are located in a region of a user interface that is associated with a user selection;	
selecting, from among a single-byte data extraction rule and a double-byte data extraction rule, a  as a highest priority data extraction rule in extracting a subset of the particular set of characters that are located in the region of the user interface that is associated with the user selection, comprising:
determining that the particular set of characters comprises both one or more double-byte characters and one or more single-byte characters;
counting a first amount of the one or more double-byte characters and counting a second amount of the one or more single-byte characters;

in response to determining that the first amount of the double-byte characters is larger than the second amount of the single-byte characters, selecting the double-byte data extraction rule as the highest priority data extraction rule; or
in response to determining that the first amount of the double-byte characters is not larger than the second amount of the single-byte characters, selecting the single-byte data extraction rule as the highest priority data extraction rule; 
extracting, as an extracted subset, a subset of one or more characters from the particular set of characters by on applying the highest priority data extraction rule to the particular set of characters; and
providing to display on the user interface.

2. – 20.	(Cancelled)

21.	(Previously Presented)	The computer-implemented method of claim 1, wherein the user selection comprises a touch operation on a touchscreen of a mobile device.

22.	(Cancelled)



24.	(Previously Presented)	The computer-implemented method of claim 1, wherein the extracted subset comprises a verification code sent by short message service (SMS).

25.	(Previously Presented)	The computer-implemented method of claim 1, wherein the extracted subset includes one or more characters outside of a coverage area of a touch on a touchscreen.

26.	(Previously Presented)	The computer-implemented method of claim 1, wherein the single-byte data extraction rule is associated with an English-language mode, and wherein the double-byte data extraction rule is associated with a Chinese-language mode. 

27.	(Currently Amended)	A non-transitory, computer-readable storage medium coupled to one or more computers and configured with instructions executable by the one or more computers to perform operations comprising:
determining a particular set of characters that are located in a region of a user interface that is associated with a user selection;	
selecting, from among a single-byte data extraction rule and a double-byte data extraction rule, a  as a highest priority data extraction rule in extracting a subset of the particular set of characters that are located in the region of the user interface that is associated with the user selection, comprising:
determining that the particular set of characters comprises both one or more double-byte characters and one or more single-byte characters;
counting a first amount of the one or more double-byte characters and counting a second amount of the one or more single-byte characters;
determining whether the first amount of the double-byte characters is larger than the second amount of the single-byte characters;
in response to determining that the first amount of the double-byte characters is larger than the second amount of the single-byte characters, selecting the double-byte data extraction rule as the highest priority data extraction rule; or
in response to determining that the first amount of the double-byte characters is not larger than the second amount of the single-byte characters, selecting the single-byte data extraction rule as the highest priority data extraction rule; 
extracting, as an extracted subset, a subset of one or more characters from the particular set of characters by on applying the highest priority data extraction rule to the particular set of characters; and
providing to display on the user interface.

28.	(Previously Presented)	The non-transitory, computer-readable storage medium of claim 27, wherein the user selection comprises a touch operation on a touchscreen of a mobile device.

29.	(Cancelled)

30.	(Cancelled)

31.	(Previously Presented)	The non-transitory, computer-readable storage medium of claim 27, wherein the extracted subset comprises a verification code sent by short message service (SMS).

32.	(Previously Presented)	The non-transitory, computer-readable storage medium of claim 27, wherein the extracted subset includes one or more characters outside of a coverage area of a touch on a touchscreen.

33.	(Previously Presented)	The non-transitory, computer-readable storage medium of claim 27, wherein the single-byte data extraction rule is associated with an English-language mode, and wherein the double-byte data extraction rule is associated with a Chinese-language mode.



	one or more computers; and
	one or more computer-readable memories coupled to the one or more computers and configured with instructions executable by the one or more computers to perform operations comprising:
determining a particular set of characters that are located in a region of a user interface that is associated with a user selection;	
selecting, from among a single-byte data extraction rule and a double-byte data extraction rule, a  as a highest priority data extraction rule in extracting a subset of the particular set of characters that are located in the region of the user interface that is associated with the user selection, comprising:
determining that the particular set of characters comprises both one or more double-byte characters and one or more single-byte characters;
counting a first amount of the one or more double-byte characters and counting a second amount of the one or more single-byte characters;
determining whether the first amount of the double-byte characters is larger than the second amount of the single-byte characters;
in response to determining that the first amount of the double-byte characters is larger than the second amount of the single-byte characters, selecting the double-byte data extraction rule as the highest priority data extraction rule; or
in response to determining that the first amount of the double-byte characters is not larger than the second amount of the single-byte characters, selecting the single-byte data extraction rule as the highest priority data extraction rule; 
as an extracted subset, a subset of one or more characters from the particular set of characters by on applying the highest priority data extraction rule to the particular set of characters; and
providing to display on the user interface.

35.	(Previously Presented)	The computer-implemented system of claim 34, wherein the user selection comprises a touch operation on a touchscreen of a mobile device.

36.	(Cancelled)

37.	(Cancelled)

38.	(Previously Presented)	The computer-implemented system of claim 34, wherein the extracted subset comprises a verification code sent by short message service (SMS).

39.	(Previously Presented)	The computer-implemented system of claim 34, wherein the extracted subset includes one or more characters outside of a coverage area of a touch on a touchscreen.


The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 27 and 34 when taken in the context of the claims as a whole, especially the concept of determining that the particular set of characters comprises both one or more double-byte characters and one or more single-byte characters; counting a first amount of the one or more double-byte characters and counting a second amount of the one or more single-byte characters; determining whether the first amount of the double-byte characters is larger than the second amount of the single-byte characters; in response to determining that the first amount of the double-byte characters is larger than the second amount of the single-byte characters, selecting the double-byte data extraction rule as the highest priority data extraction rule; or in response to determining that the first amount of the double-byte characters is not larger than the second amount of the single-byte characters, selecting the single-byte data extraction rule as the highest priority data extraction rule; extracting, as an extracted subset, a subset of one or more characters from the particular set of characters by on applying the highest priority data extraction rule to the particular set of characters.

At best the prior arts of record, specifically, CHOI (US 20160048298 A1) teaches a computer implemented method of determining a particular set of characters that are located in a region of a user interface that is associated with a user selection; extracting, a subset of one or more characters associated with the user selection, and providing

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 27 and 34 as a whole.

Thus, claims 1, 27 and 34 are allowed over the prior arts of record. Dependent claims 21, 24-26, 28, 31-33, 35, and 38-39 are also allowable due to its dependency of independent claims 1, 27 and 34.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W./

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143